Exhibit 10.17.02

SWANK, INC.

90 PARK AVENUE

NEW YORK, NEW YORK 10016

February 3, 2012

Mr. John Tulin

90 Park Avenue, 13th Floor

New York, NY 10016

Mr. James E. Tulin

8800 North Gainey Center Drive

Suite 278

Scottsdale AZ 85258

 

  Re: Termination of Stockholders Agreement

Gentlemen:

Reference is made to that certain Stockholders Agreement dated March 1, 2006
(the “Stockholders Agreement”) among Swank, Inc. (“Swank”), and John Tulin and
James E. Tulin (each a “Stockholder” and collectively, the “Stockholders”).

As you know, contemporaneously herewith, Swank has entered into an Agreement and
Plan of Merger dated February 3, 2012 (as the same may be amended, modified or
supplemented, the “Merger Agreement”) among Swank, Randa Accessories Leather
Goods LLC, Swing Acquisition LLC and Swing Merger Sub, Inc. pursuant to which,
among other things, a wholly-owned, indirect subsidiary of Randa Accessories
Leather Goods LLC will be merged with and into Swank (the “Merger”). One of the
conditions to the Merger contained in the Merger Agreement is that the
Stockholders Agreement shall have been terminated.

Accordingly, this letter will confirm the understanding and agreement of Swank
and each of the Stockholders that the Stockholders Agreement shall terminate
effective immediately prior to the effective time of the Merger. This letter
agreement is subject to, and contingent upon, the closing of the Merger. If the
Merger Agreement is terminated, this letter agreement shall be null and void and
of no force or effect, and the Stockholders Agreement will not be terminated and
shall remain in full force and effect.

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, executors,
administrators, successors and assigns. This letter agreement constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof, and there are no representations, warranties, covenants or
understandings relating to the subject matter hereof other than those expressly
set forth herein. No amendment or modification of any of the terms or provisions
of this letter agreement shall be



--------------------------------------------------------------------------------

valid unless in writing and signed by Swank and the Stockholders, and no waiver
of any of the terms or provisions of this letter agreement shall be valid unless
in writing and signed by the party waiving such terms or provisions. No waiver
of a breach or performance of any provision hereof shall be deemed a waiver of
any subsequent breach or default of any kind or nature. The invalidity or
unenforceability of any provision of this letter agreement, or part of any
provision of this letter agreement, shall not affect the other provisions or
parts hereof, and this letter agreement shall be construed in all respects as if
such invalid or unenforceable provisions or parts were omitted. This letter
agreement may be executed (including by facsimile or email (pdf) transmission)
in two or more counterparts, each of which shall be considered to be an
original, but all of which, when taken together, shall constitute one and the
same instrument. This letter agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to conflicts of laws principles thereof, or any other laws the effect of
which would be to apply the laws of any state or jurisdiction other than the
State of New York.

Swank is asking that each Stockholder, at your earliest convenience, sign this
letter to confirm your consent and agreement to the foregoing, return one
(1) signed copy of the letter to me by e-mail/pdf at jkas@swankinc.com, and
return one (1) original signed copy of this letter to my attention.

 

Sincerely, SWANK, INC. By:  

/s/ Jerold R. Kassner

  Jerold R. Kassner   Executive Vice President

 

Consented to and Agreed:

/s/ John Tulin

John Tulin

/s/ James E. Tulin

James E. Tulin

 

2